Exhibit 10.3


AMENDMENT NO. 2 TO THE STOCK PURCHASE AGREEMENT


THIS AMENDMENT NO. 2 TO THE STOCK PURCHASE AGREEMENT, dated this 28th day of
November, 2011 (this “Amendment”), is made by and among Minera Kata S.A., a
corporation (sociedad anonima) organized under the laws of the Republic of
Panama (as “Seller”) and South American Gold Corp., a corporation incorporated
under the laws of the State of Nevada, United States of America (as “Buyer”).


RECITALS


WHEREAS, Buyer and Seller are parties to that certain Stock Purchase Agreement,
dated February 25, 2011, as amended April 25, 2011 (the “Agreement”), relating
to the sale of shares in Kata Enterprises Inc., a corporation organized under
the laws of the Republic of Panama (the “Company”); and


WHEREAS, the Parties desire to amend certain terms of the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree and intend to be legally
bound as follows:


Section 1.       Capitalized Terms.
 
Capitalized terms not otherwise defined herein have the meanings set forth in
the Agreement.
 
Section 2.       Amendments.
 
A.           Section 2.6 of the Agreement is hereby amended by deleting it in
its entirety and inserting the following in lieu thereof:
 
“SECTION 2.6     No Registration.
 
In case the Registration does not occur within one (1) year as of the execution
of this Agreement or the Acquired Companies terminate that certain agreement
under which it was contemplated that the Acquired Companies would acquire mining
rights by the Registration, the following event shall occur:


a)       Delivery of 100% Company Shares to Buyer . Seller shall (i) deliver to
Buyer: (i) one hundred (100) shares, representing one hundred percent (100%) of
the Shares (the “ 100% Company Shares  ”); and (ii) deliver to Buyer: (x) share
certificates representing the 100% Company Shares, free and clear of all Liens,
duly endorsed to Buyer or accompanied by duly executed share transfer deeds or
stock powers in blank, in proper form and reasonably satisfactory to Buyer, for
transfer with all signatures properly guaranteed; (y) to the extent required by
the applicable law, in order to perform the sale and transfer of the 100%
Company Shares, Seller will make or cause to be made the appropriate notations
and entries in the stock or shareholder registry books of the Company; and (z)
Seller will comply with all necessary formalities and applicable laws necessary
to perform the sale and transfer of the 100% Company Shares to Buyer.”
 
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 

 
b)       Payment to Seller by Buyer . Buyer shall pay Seller $10,000 USD upon
Seller's delivery to Buyer of the 100% Company shares in accordance with Section
2.6 a) above.


Section 3.      Acknowledgment and Survival.


Except as specifically provided above, the Agreement shall remain in full force
and effect without change. If any conflict exists between the provisions in this
Amendment and the Agreement, then this Amendment controls.  The Agreement,
including this Amendment, constitutes the entire agreement of the parties hereto
with respect to the subject matter of the Amendment, and contains all of the
covenants and agreements of the parties hereto with respect thereto.  This
Amendment may not be altered, changed or amended except by an instrument in
writing signed by all parties hereto.


Section 4.      Counterparts; Incorporation of Recitals.


This Amendment may be executed in any number of counterparts, and counterparts
by facsimile or electronic mail, each of which shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  The recitals
set forth above are true, correct, contractual in nature (and not merely
recitals) and are hereby incorporated into this Amendment by this reference.


 
 
[Signatures To Follow On Next Page]


[The Remainder Of This Page Has Been Intentionally Left Blank]
 
 
 
 
 
 

 
- 2 -

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the day and year first above written.
 
SOUTH AMERICAN GOLD CORP.




By: /s/  Raymond De Motte                                                
Name:  Raymond De Motte
Title:    President and Chief Executive Officer
 


MINERA KATA S.A.






By: /s/  Luis A.
Davis                                                            
Name:  Luis A. Davis
Title:   President


 


 
 
 



 
- 3 -

--------------------------------------------------------------------------------

 
